Citation Nr: 0424136	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-20 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims for service connection for hemorrhoids and a 
low back disorder, previously characterized as developmental 
anomaly of the lumbar spine.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for cardiovascular 
disability, to include an acquired cardiovascular process of 
the heart, enlarged heart, congestive heart condition, heart 
wall damage, and arteriosclerotic heart disease.

4.  Entitlement to service connection for large knots on the 
chest wall.

5.  Entitlement to service connection for edema of the feet, 
ankles, hands, abdomen, and face.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for abnormal laboratory 
findings, to include erratic electrolytes, high cholesterol, 
high triglycerides, high potassium, protein spills and high 
albumin.

8.  Entitlement to service connection for fibromyalgia.

9.  Entitlement to service connection for lupus.

10.  Entitlement to service connection for multiple 
sclerosis.

11.  Entitlement to service connection for a liver 
disability, to include cirrhosis.

12.  Entitlement to service connection for a respiratory 
(lung) disability, to include discoid atelectasis, calcified 
granuloma, and elevated and paralyzed left diaphragm.

13.  Entitlement to service connection for osteoarthritis of 
the major and minor joints.

14.  Entitlement to service connection for an eye disability, 
to include cataracts and infection of the eyes.

15.  Entitlement to service connection for tremors of the 
upper extremities.

16.  Entitlement to service connection for right lower 
extremity neurological disorder, to include foot dragging.

17.  Entitlement to service connection for carpal tunnel 
syndrome.

18.  Entitlement to service connection for Meniere's 
syndrome.

19.  Entitlement to service connection for headaches with 
dizziness, nausea, and lightheadedness.

20.  Entitlement to service connection for tremors of the 
feet, to include rapid movements.

21.  Entitlement to service connection for chronic Candida.

22.  Entitlement to service connection for an acquired 
hamstring disorder.

23.  Entitlement to service connection for an acquired 
bilateral hip disorder.

24.  Entitlement to service connection for a bilateral knee 
disorder.

25.  Entitlement to service connection for a bilateral elbow 
disorder.

26.  Entitlement to a disability rating greater than 10 
percent for anxiety neurosis with somatization tendency and 
associated functional gastrointestinal syndrome and mild 
costochondritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1954 to December 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claims folder was subsequently transferred 
to the RO in Montgomery, Alabama.  

The case returns to the Board following a remand to the RO in 
October 2001.  

The Board notes that, in a June 2003 rating decision on 
remand, the RO granted service connection for 
costochondritis, one of the service connection issues on 
appeal, as part of the service-connected disability 
characterized as anxiety neurosis with somatization tendency 
and associated functional gastrointestinal syndrome.  
Therefore, the issue in the claim for an increased disability 
rating has been rephrased as above.  Although the claim for 
service connection for costochondritis has been resolved, and 
is therefore not currently before the Board, the issue of 
service connection for large knots on the chest wall remains 
on appeal. 

The appeal with respect to the issue of service connection 
for cardiovascular disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on her part.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for hemorrhoids and a 
developmental anomaly of the lumbar spine in an October 1970 
rating decision, which the veteran did not appeal.  

3.  Evidence received since the October 1970 rating decision 
is new, relevant to the issue under consideration, and is so 
significant that it must be considered with all evidence of 
record in order to fairly adjudicate the issues of service 
connection for hemorrhoids and low back disorder, previously 
characterized as developmental anomaly of the lumbar spine. 

4.  There is no competent evidence of a nexus between the 
veteran's current hypertension and her period of active 
service or any service-connected disability.

6.  There is no current physical finding of large knots on 
the chest wall and no competent evidence of a current 
diagnosis of associated chronic disability.

7.  There is no current physical finding of chronic edema of 
the feet, ankles, hands, abdomen, and face and no competent 
evidence of a current diagnosis of associated chronic 
disability. 

8.  There is no competent evidence of a nexus between the 
veteran's current diabetes mellitus and her period of active 
service or any service-connected disability.

9.  There is no competent evidence of a current diagnosis of 
chronic disability associated with abnormal laboratory 
findings, to include erratic electrolytes, high cholesterol, 
high triglycerides, high potassium, protein spills and high 
albumin.

10.  There is no competent evidence of a current diagnosis of 
fibromyalgia.

11.  There is no competent evidence of a current diagnosis of 
lupus.

12.  There is no competent evidence of a current diagnosis of 
multiple sclerosis.

13.  There is no competent evidence of a nexus between any 
current liver disability the veteran may have, to include 
cirrhosis, and her period of active service or any service-
connected disability.  

14.  There is no competent evidence of a nexus between the 
veteran's current respiratory (lung) disability, to include 
discoid atelectasis, calcified granuloma, and elevated and 
paralyzed left diaphragm, and her period of active duty 
service or any service-connected disability.  

15.  There is no competent evidence of a current diagnosis of 
osteoarthritis of the major and minor joints (other than the 
elbows, hips, knees, and low back).

16.  There is no competent evidence of a nexus between the 
veteran's cataracts and eye infections and her period of 
active duty service or service-connected disability, to 
include any medications taken for that disability.  

17.  There is no current physical finding of tremors of the 
upper extremities and no competent evidence of a current 
diagnosis of associated chronic disability.

18.  There is no current physical finding of right lower 
extremity neurological disorder, to include foot dragging, 
and no competent evidence of a current diagnosis of any 
associated chronic disability.  

19.  There is no competent evidence of a nexus between the 
veteran's carpal tunnel syndrome and her period of active 
duty service or service-connected disability.  

20.  There is no competent evidence of a nexus between the 
veteran's Meniere's syndrome and her period of active service 
or any service-connected disability. 

21.  There is no competent evidence of a nexus between the 
veteran's headaches with dizziness, nausea, and 
lightheadedness, and her period of active duty service or any 
service-connected disability.

22.  There is no medical evidence of current findings, or 
competent evidence of a current diagnosis, of hemorrhoids.

23.  There is no competent evidence of tremors of the feet, 
to include rapid movements, or of any associated chronic 
disability. 

24.  There is no competent evidence of a nexus between the 
veteran's chronic Candida and her period of active duty 
service or any service-connected disability.

25.  The veteran's low back pain with pain radiating into the 
hips is attributed to a developmental anomaly of the lumbar 
spine, which is not a disability for purposes of VA 
disability compensation.  

26.  There is no competent evidence of current findings or 
diagnosis of an acquired hamstring disorder.

27.  There is no competent evidence of a current diagnosis of 
an acquired left hip disorder.

28.  There is no competent evidence of a nexus between the 
veteran's current right hip degenerative joint disease and 
her period of active duty service or any service-connected 
disability.   

28.  There is no competent evidence of a current diagnosis of 
a bilateral knee disorder.

29.  There is no competent evidence of a current diagnosis of 
a bilateral elbow disorder.

30.  Manifestations of the veteran's anxiety neurosis with 
somatization tendency and associated functional 
gastrointestinal syndrome include complaints of anxiety, 
depression, and panic attacks that resolved with medication, 
as well as continued preoccupation with medical issues; there 
is no evidence of significant impairment of occupational or 
social functioning.    


CONCLUSIONS OF LAW

1.  The October 1970 rating decision that denied service 
connection for hemorrhoids and a developmental anomaly of the 
lumbar spine is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2003).

2.  New and material evidence has been received to reopen the 
claim for service connection for hemorrhoids and low back 
disorder, previously characterized as developmental anomaly 
of the lumbar spine.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).  

3.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

5.  Service connection for large knots on the chest wall is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

6.  Service connection for edema of the feet, ankles, hands, 
abdomen, and face is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

7.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2003).

8.  Service connection for abnormal laboratory findings, to 
include erratic electrolytes, high cholesterol, high 
triglycerides, high potassium, protein spills and high 
albumin is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

9.  Service connection for fibromyalgia is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2003).

10.  Service connection for lupus is not established.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

11.  Service connection for multiple sclerosis is not 
established.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2003).

12.  Service connection for a liver disability, to include 
cirrhosis, is not established.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).

13.  Service connection for a respiratory (lung) disability, 
to include discoid atelectasis, calcified granuloma, and 
elevated and paralyzed left diaphragm, is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2003). 

14.  Service connection for osteoarthritis of the major and 
minor joints is not established.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).

15.  Service connection for an eye disability, to include 
cataracts and infection of the eyes, is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2003). 

16.  Service connection for tremors of the upper extremities 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

17.  Service connection for right lower extremity 
neurological disorder, to include foot dragging, is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).

18.  Service connection for carpal tunnel syndrome is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).

19.  Service connection for Meniere's syndrome is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).

20.  Service connection for headaches with dizziness, nausea, 
and lightheadedness, is not established.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).

21.  Service connection for hemorrhoids is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2003).

22.  Service connection for tremors of the feet, to include 
rapid movements, is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

23.  Service connection for chronic Candida is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).

24.  Service connection for low back pain with pain radiating 
into the hips, previously characterized as developmental 
anomaly of the lumbar spine, is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003). 

25.  Service connection for an acquired hamstring disorder is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

26.  Service connection for an acquired bilateral hip 
disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

27.  Service connection for a bilateral knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).

28.  Service connection for a bilateral elbow disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003). 

29.  The criteria for a disability rating greater than 10 
percent for anxiety neurosis with somatization tendency and 
associated functional gastrointestinal syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.130, Diagnostic Code 9400 (2003); 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in letters dated in May 2003 and July 2003, the RO 
provided notice of the evidence needed to substantiate the 
veteran's claims and explained what information or evidence 
the veteran should provide and what information or evidence 
VA will attempt to obtain on her behalf.  In addition, the 
July 2003 supplemental statement of the case includes the 
text of the regulation that implements the statute's notice 
and assistance provisions.  Therefore, the Board finds that 
the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).    

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO received veteran's claim in November 1994, many years 
before the enactment of the VCAA, such that providing notice 
of VCAA requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) must also conform 
with 38 C.F.R. § 3.159(b)(1) and request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, although the neither VCAA notice letter to the 
veteran specifically contains this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  Those 
letters specifically identified certain evidence that the RO 
would secure.  They also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
In addition, the letters asked the veteran to provide any 
other additional evidence.  The RO has properly pursued 
obtaining all evidence described by the veteran.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.

With respect to the duty to assist, the claims folder 
contains service medical records, VA medical records, and 
reports of several relevant medical and psychiatric 
examinations and opinions.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In addition, the RO also obtained non-VA 
medical records as authorized by the veteran, to include 
records from Sheppard Air Force Base, the U.S. Army 
Aeromedical Center and Lyster Army Community Hospital.  The 
veteran submitted records from the University of Texas Health 
Center at Tyler.  The Board notes that the RO was unable to 
obtain additional records from the Tyler facility and that it 
properly so advised the veteran in correspondence dated in 
February 2003 and May 2003.  See 38 C.F.R. § 3.159(c)(1) 
(actions required to satisfy "reasonable efforts" 
requirement to obtain private medical evidence).  In 
statements received in May 2003, July 2003, and March 2004, 
the veteran indicated that there was no additional evidence 
to submit.  Accordingly, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.    

The Board notes that the new VCAA regulations redefine "new 
and material evidence" and clarify the types of assistance 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  The petition to reopen the claim for service 
connection for hemorrhoids was received in November 1994.  
Therefore, the amended regulations are not for application in 
this claim.  

The Board is also satisfied as to compliance with its 
instructions from the October 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


New and Material Evidence

The RO originally addressed the issue of service connection 
for hemorrhoids and a low back disorder (characterized as 
developmental anomaly of the lumbar spine) in an October 1970 
rating decision, in which it denied the claim.  It notified 
the veteran of that decision but she did not initiate an 
appeal.  Therefore, the RO's decision of October 1970 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2003).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

The Board notes that the RO adjudicated this claim on the 
merits without determining whether there was new and material 
evidence to reopen the claim.  However, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen.  

Evidence of record at the time of the October 1970 rating 
decision consists of service medical records, private medical 
records, a statement from the veteran's sister, and the 
report of the September 1970 VA examination.  The RO denied 
service connection because there was no evidence of a 
relationship between the disorder and service. 

Evidence received since the October 1970 rating decision 
consists of VA medical records, reports of VA examinations, 
statements from the veteran, and private medical evidence, to 
include post-service service department treatment records.  
The Board finds that this evidence is new and material.  
Specifically, the report of the December 2002 VA examination 
discusses the etiology of hemorrhoids.  The report of the 
June 1998 VA orthopedic examination discusses the etiology of 
the low back disorder.  This evidence is new and material 
within the meaning of 38 C.F.R. § 3.156(a).  Therefore, the 
claim is reopened.  38 U.S.C.A. § 5108.  


Service Connection

As discussed above, the claims for service connection for 
hemorrhoids and developmental anomaly of the lumbar spine are 
reopened.  Therefore, the Board must consider these claims, 
along with the other service connection claims on appeal, 
based on all the evidence of record.  The Board notes that, 
because the RO adjudicated the claims for service connection 
for hemorrhoids and a low back disorder on the merits, there 
is no prejudice to the veteran by the Board proceeding to so 
do as well.  Bernard, 4 Vet. App. at 392-94.   

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within the 
prescribed period after the date of separation from service.  
38 U.S.C.A. §§ 1112(a)(1), 1137; 38 C.F.R. § 3.307(a)(3); see 
38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases, including arthritis, 
cardiovascular-renal disease and hypertension, cirrhosis of 
the liver, diabetes mellitus, systemic lupus erythematosus, 
and multiple sclerosis).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).     

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

First, the Board finds no evidence of arthritis, diabetes 
mellitus, hypertension, lupus, multiple sclerosis, or 
cirrhosis of the liver within the relevant presumptive period 
following the veteran's discharge from service.  Therefore, 
the presumption of in-service incurrence is not for 
application.  38 U.S.C.A. §§ 1112(a)(1), 1137; 38 C.F.R. 
§ 3.307(a)(3).  In addition, the Board finds no evidence of 
any of the claimed disorders in service.  Therefore, there is 
no basis to establish service connection due to chronicity in 
service or continuity of symptomatology thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.      

The veteran primarily asserts that each of the disorders for 
which she claims service connection is due to her service-
connected anxiety disability or to the medications she takes 
for the disability.  

For each disorder claimed, the initial determination is 
whether there is a current disability.  Service connection 
may not be established if there is no present disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board finds that a number of the 
claims at issue must be denied because there is no competent 
evidence of a current disability.  
          
Despite the veteran's allegations, to include during the 
December 2002 VA general medical examination, the Board finds 
that the medical evidence of record is negative for any 
finding of large knots on the chest wall or any current 
diagnosis of an associated chronic disability.  Although the 
veteran may be competent to describe any symptoms she 
experiences (i.e., the occurrence of the knots on the chest 
wall), she is not competent to offer an opinion as to whether 
there is any associated underlying chronic disability.  
Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.   

The veteran seeks service connection for edema of the feet, 
ankles, hands, abdomen, and face.  Review of the record 
reveals a finding of trace edema in a March 1993 record from 
Sheppard Air Force Base.  In addition, a July 2000 VA 
outpatient report shows that the veteran complained of ankle 
swelling.  The physician found trace edema only, which he 
considered was possibly due to medication.  Otherwise, the 
medical evidence of record is negative for complaint or 
finding of edema, and for any diagnosis of edema or any 
current diagnosis of a chronic disability from edema.  Again, 
only a medical professional is competent to make a diagnosis 
of a chronic disability. Id. 

Similarly, the veteran alleges entitlement to service 
connection for abnormal laboratory findings, to include 
erratic electrolytes, high cholesterol, high triglycerides, 
high potassium, protein spills and high albumin.  The medical 
evidence of record does in fact reflect these abnormal 
laboratory findings.  However, abnormal laboratory test 
results are indicators of the possible presence of a disease 
or disorder and do not, in and of themselves, constitute 
disability for which service connection may be granted.  
Absent the diagnosis of an underlying disease or disorder for 
which service connection may be established, service 
connection for abnormal laboratory must be denied.   

With respect to the claim for service connection for 
fibromyalgia, the Board notes that a medical record from 
Sheppard Air Force Base dated in December 1992 reflected an 
assessment of pain in the chest as possible fibromyalgia.  
However, there is no subsequent medical evidence that a 
diagnosis of fibromyalgia was ever confirmed.  In fact, 
although the veteran reported during the June 1998 VA 
orthopedic examination that she had been diagnosed with the 
disorder about two years earlier by the VA rheumatology 
clinic, the VA examiner specifically concluded that her 
symptoms were all specific orthopedic conditions rather than 
manifestations of fibromyalgia.  In addition, the report of 
the December 2002 VA general medical examination reflects a 
diagnosis of only a history of fibromyalgia, as reported by 
the veteran.  As noted above, the evidence of record does not 
support this history.  Therefore, the Board finds that the 
record is negative for the current presence of fibromyalgia.     

The Board finds that the claims for service connection for 
lupus and for multiple sclerosis must also be denied because 
there is not competent evidence of a current disability.  In 
fact, as reflected in the report of the December 2002 VA 
general medical examination, the veteran actually denies 
having either disorder.  In the absence of a current 
diagnosis or allegation of a diagnosis of either disorder, 
service connection must be denied. 

The veteran seeks service connection for osteoarthritis of 
the major and minor joints.  The Board notes that she has 
specific individual claims for the elbows, hips, knees, and 
low back, which will be addressed separately.  With respect 
to the remaining joints, the Board finds no evidence of 
osteoarthritis.  Specifically, there are joint complaints of 
record with respect to the cervical spine and shoulders only, 
as shown in the report of the June 1998 VA examination.  X-
rays of the cervical spine taken at that time were not 
interpreted as showing osteoarthritis.  There is no X-ray 
evidence of osteoarthritis of the shoulders.  Although the 
veteran is competent to describe pain she may feel in these 
joints, she is not competent to offer an opinion as to the 
existence of osteoarthritis there.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  

During the December 2002 VA general medical examination, the 
veteran described occasional right upper extremity tremor, 
reported as essential tremor.  However, no tremor was 
demonstrated on examination.  There is no other evidence of 
tremor or competent evidence of chronic disability associated 
with tremor.  Thus, service connection for tremors of the 
upper extremities is denied.

The Board also finds that the claim for service connection 
for right lower extremity neurological disorder, to include 
foot dragging, must be denied for lack of a current 
disability.  During the June 1998 VA orthopedic examination, 
the veteran described coordination problems and feeling like 
she was dragging her legs.  However, no related finding was 
revealed on physical examination.  A December 2001 VA 
outpatient record notes that the veteran reported previously 
developing foot drop.  However, when tested, she could walk 
without difficulty and without evidence of foot drop.  In 
fact, during the December 2002 VA general medical 
examination, the veteran denied any foot drop or any problems 
ambulating or the need for assistive device.  Physical 
examination found normal gait.  There is no other evidence or 
suggestion or neurological defect in the right lower 
extremity.    

The veteran asserts that she has had hemorrhoids for many 
years and continues to have problems, describing occasional 
bleeding.  Review of the record shows that she had 
hemorrhoids at the time of the September 1970 VA general 
medical examination.   However, the Board observes that there 
has been no medical evidence of finding, diagnosis, or 
treatment of hemorrhoids since that time.  For example, 
records from Sheppard Air Force Base dated in May 1994 
indicate that rectal examination was normal, without mention 
of a finding of hemorrhoids.  Similarly, notes from a July 
2000 VA outpatient examination state that physical 
examination, including a rectal examination, was normal.  In 
addition, records of treatment for perirectal abscess in June 
2001 at the U.S. Army Aeromedical Center were negative for 
mention of hemorrhoids.  Subsequent outpatient VA notes dated 
in May 2001, November 2002, and February 2003 indicate that 
rectal examination was deferred.  There was no relevant 
evaluation during the December 2002 VA examination.  There 
are various potential causes for the reported bleeding; 
although the veteran is competent to describe its occurrence, 
she is not competent to offer an opinion as to the etiology.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
In light of the absence of any competent evidence showing 
current hemorrhoids, the claim is denied. 

As with the upper extremities, the veteran seeks service 
connection for tremors of the feet, to include rapid 
movements.  During the June 1998 VA orthopedic examination, 
she described having restless feet at night.  Although the 
examiner's diagnosis included restless feet at night, this 
appears to be solely based on the history provided by the 
veteran.  That is, the examination was negative for any 
evidence of tremors of the feet or any other abnormality.  In 
fact, there is no competent evidence of any foot disability 
relevant to this claim.  Thus, it must be denied for lack of 
evidence of current disability.   

Current medical evidence reflects low back pain with pain 
radiating into the hips.  The June 1998 VA orthopedic 
examiner noted the veteran's history of low back pain 
beginning after service with surgery for spondylolisthesis in 
1973.  The examiner concluded that the veteran's current back 
and thigh pain was related to the spondylolisthesis for which 
she had previously had surgery.  The Board emphasizes that 
the report of the September 1970 VA examination diagnosed 
spondylolysis and spondylolisthesis, as shown by X-ray, due 
to a developmental anomaly of the lumbar spine.  Thus, it 
appears from the medical evidence of record that the 
veteran's current low back symptoms are associated with the 
developmental anomaly (a poorly developed supernumerary 
vertebra) observed in 1970.  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Therefore, 
service connection for low back pain with pain radiating into 
the hips, previously characterized as a developmental anomaly 
of the lumbar spine, must be denied for lack of evidence of a 
current disability for purposes of VA disability 
compensation.      

The veteran seeks service connection for an acquired 
hamstring disorder.  In this case, the Board finds absolutely 
no evidence of a current hamstring disability.  In fact, VA 
examinations are negative for any report or complaint by the 
veteran of any hamstring problem at all.  The claim must 
therefore be denied.  

With respect to the claim for service connection for an 
acquired bilateral hip disorder, the Board finds that 1997 VA 
X-rays of the left hip were normal.  Similarly, the report of 
the December 2002 VA general medical examination shows normal 
left hip on physical examination and X-ray studies.  Thus, 
the veteran's allegation of having left hip arthritis is not 
supported by the evidence of record.  

Finally, the veteran seeks service connection for a bilateral 
knee disorder and a bilateral elbow disorder.  She states 
during the December 2002 VA general medical examination that 
she has arthritis in these joints.  However, X-rays of the 
knees and elbows were normal.  The Board notes that the VA 
examiner noted some knee and elbow tenderness on examination, 
and that he offered a diagnosis of epicondylitis in the 
elbows.  However, there is no finding anywhere in the record 
to suggest evidence of underlying pathology.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Accordingly, the Board finds no evidence of current knee or 
elbow disability.  

With respect to the remaining disabilities, the Board finds 
satisfactory evidence of current disability.  As stated 
above, however, there is no evidence of any of these 
disabilities in service, such that service connection may be 
established based on chronicity therein or continuity of 
symptomatology thereafter.  38 C.F.R. 
§ 3.303(b).  The remaining question is whether there is 
competent evidence that otherwise establishes a nexus between 
any of these disabilities and the veteran's period of service 
or her service-connected psychiatric disability.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Upon a review of the record, the Board finds that 
there is no such competent evidence.  Therefore, the 
preponderance of the evidence is against service connection 
for these disabilities.  38 U.S.C.A. § 5107(b).   

Initially, the Board observes that the veteran generally 
alleges that each disorder at issue is related to service or 
to her service-connected psychiatric disability, or 
medication taken for that disability.  Such allegations are 
implicit in her claims for service connection.  However, as 
discussed previously, the veteran is a lay person not trained 
or educated in medicine.  Therefore, her personal opinion 
that any disorder in question is related to service or to her 
service-connected disability is not competent evidence of a 
nexus required to establish service connection.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.    

Review of records from Sheppard Air Force Base discloses the 
first evidence of a diagnosis of hypertension in November 
1986 and the first evidence of a diagnosis of diabetes 
mellitus in February 1992, many years after the veteran's 
period of service.  It is unclear from the evidence of record 
precisely when the initial diagnoses were made.  In any 
event, none of these treatment records, nor any other VA or 
private medical records, indicate that either disease was 
incurred in service or as the result of any service-connected 
disability.  The October 1996 VA psychiatric examiner 
specifically found no relationship between any alleged 
disorder, to include hypertension and diabetes mellitus, and 
the veteran's service-connected psychiatric disability.  
Similarly, the June 1998 VA cardiology examiner stated that 
he was unable to attribute any somatic problems to the 
veteran's service-connected anxiety.  In fact, the December 
2002 VA general medical examination report stated that the 
veteran did not even claim that the diabetes mellitus was 
related to the service-connected anxiety disorder.  In the 
absence of competent evidence of a nexus to service or a 
service-connected disability, service connection for 
hypertension and diabetes mellitus must be denied.  

Records from Sheppard Air Force Base showed that the veteran 
underwent a computed tomography (CT) scan of the upper 
abdomen in January 1992, which revealed fatty infiltration 
and possible calcified granuloma of the liver.  Notes dated 
in December 1992 mention mild cirrhosis of the liver.  
Although subsequent VA radiographic testing in May 1997 and 
June 1998 confirmed fatty infiltration of the liver with 
granulomas, there is no other assessment of cirrhosis.  In 
fact, VA notes dated in May 2001 indicated that CT scan of 
the abdomen was normal.  In any event, none of these records 
offer any opinion as to the etiology of the liver diagnoses.  
In addition, the report of the June 1998 VA cardiology 
examination indicated that the veteran related a "bizarre 
history" of diagnosis of liver problems, including 
cirrhosis, calcified granulomas, and fatty degeneration.  She 
also described fatigue and chronic constipation.  The 
examiner observed that the veteran did not appear fatigued 
and that the constipation was not particularly diagnostic and 
was not associated with any specific toxic state.  He 
concluded that he was unable to substantiate the veteran's 
assumption that she had previously received medicines that 
were toxic to her liver.  Similarly, the October 1996 VA 
psychiatric examination found no relationship to the 
veteran's service-connected disability.  There is no contrary 
medical opinion of record.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for a liver disability, to include cirrhosis.  

Chest X-rays taken at Sheppard Air Force Base in January 1987 
showed elevation of the left hemidiaphragm, interpreted as 
probably representing a post-traumatic change versus 
eventration.  VA chest films dated in March 1996 revealed 
left lower lung fields calcification, possibly elevated left 
hemidiaphragm, effusion, or lower lobe atelectasis.  These 
lung findings occurred many years after service.  However, 
neither treatment records nor VA examination reports disclose 
any opinion relating these findings to service or to the 
service-connected psychiatric disability.  Again, the October 
1996 VA psychiatric examiner found no relationship between 
any disorder and the veteran's service-connected anxiety.  
Similarly, the December 2002 VA general medical examiner 
specifically found that chest X-ray findings were not related 
to the service-connected anxiety disorder.  Because there is 
no competent evidence of a nexus, service connection for a 
respiratory (lung) disability to include discoid atelectasis, 
calcified granuloma, and elevated and paralyzed left 
diaphragm, is denied.  

According to records from Sheppard Air Force Base, the 
veteran was initially diagnosed with incipient cataracts in 
October 1993.  Subsequent records reflect development of the 
disorder.  In addition, the veteran was treated at the U.S. 
Army Aeromedical Center/Lyster Army Community Hospital for 
left eye infection, as well as cataracts.  None of the 
treatment records suggest any relationship between these 
problems and the veteran's period of service or her service-
connected disability.  Specifically, the December 2002 VA 
ophthalmology examiner found that the veteran's cataracts 
were related to the aging process.  He found no connection 
between the eye infections and any medications the veteran 
may have taken.  Although December 2002 notes associated with 
VA outpatient records indicate that the eyes showed 
hypertensive changes, service connection has not been 
established for hypertension.  Thus, service connection is 
not warranted for any eye disorder.    

Records from Sheppard Air Force Base indicate that the 
veteran was diagnosed a having bilateral carpal tunnel 
syndrome in or about April 1991 with subsequent carpal tunnel 
release surgery.  However, there is no medical evidence that 
relates in any way the carpal tunnel syndrome to service or 
to the veteran's service-connected psychiatric disability.  
In fact, the June 1998 VA orthopedic examiner specifically 
rejected the notion that anxiety could cause any of the 
disorders discussed, which included carpal tunnel syndrome.  
Service connection for carpal tunnel syndrome must therefore 
be denied.    

Records from Sheppard Air Force Base dated in November 1984 
indicated that the veteran was first seen there for Meniere's 
disease in 1984, many years after service.  Subsequent 
records reflect a continued history of Meniere's disease or 
intermittent complaints.  These treatment records, however, 
do not provide evidence of a nexus between Meniere's syndrome 
and service.  In fact, VA outpatient treatment noted sated in 
July 2000 indicated that the veteran's Meniere's symptoms 
were a reaction to ibuprofen.  Again, the October 1996 VA 
psychiatric examiner found no relationship between any 
disorder and the veteran's service-connected anxiety.  In 
addition, the December 2002 VA general medical examiner noted 
that the veteran did not currently allege that the Meniere's 
disease was related to her service-connected disability.  
There is no competent evidence of record supporting any 
suggestion of a relationship between the disorder and 
service.  Accordingly, service connection for Meniere's 
syndrome is denied.

The report of the December 2002 VA general medical 
examination showed that the veteran complained of headaches 
with dizziness, nausea, and lightheadedness.  She claimed 
that the problems were due to medication she took for her 
service-connected anxiety disorder, which included Librium, 
valium, Xanax, and Prozac.  The examiner concluded that the 
complaints could be due to the medication she took for her 
physical disorder or diabetes or hypertension, or could be 
associated with Meniere's disease.  Neither the diabetes, 
hypertension, nor Meniere's disease is service-connected 
disability, as discussed above.  The October 1996 VA 
psychiatric examiner generally found no relationship between 
any disorder and the veteran's service-connected anxiety.  
There is no competent evidence or opinion that links the 
headaches with dizziness, nausea, and lightheadedness to 
service or to medications taken for the service-connected 
psychiatric disability.  The claim must therefore be denied.    

VA medical records dated in January 2001 showed a diagnosis 
of chronic candidiasis.  This record, dated many years after 
service, is the first evidence of diagnosis or report of any 
such chronic disorder.  In any event, the associated records 
of treatment in 2001 fail to disclose any evidence or opinion 
that links the diagnosis to service or to a service-connected 
disability.  In fact, the December 2002 VA general medical 
examiner stated that the veteran did not claim that the 
disorder was related to her service-connected anxiety 
disorder.  Accordingly, service connection for chronic 
Candida is denied.

Finally, the report of the December 2002 VA general medical 
examination includes a finding and diagnosis of mild 
degenerative joint disease in the right hip.  The examiner 
noted that service medical records include 1955 
hospitalization report in which the veteran related a history 
of hip dislocation.  Review of the February 1955 in-service 
hospitalization record reveals that she reported the hip 
dislocation occurred in 1949, prior to service.  The December 
2002 VA examiner stated that, absent any documentation of hip 
problems in service medical records, he was unable to express 
any opinion as to whether the current right hip disorder was 
related to service.  There is no competent evidence or 
opinion of a nexus between the right hip disorder and 
service.  Therefore, the claim for service connection for a 
right hip disorder is denied.     


Increased Disability Rating

Factual Background

In an October 1970 rating decision, the RO granted service 
connection for anxiety neurosis with somatization tendency 
and associated functional gastrointestinal syndrome.  It 
assigned an initial disability rating of 10 percent.  

The veteran submitted a claim for an increased disability 
rating in November 1994.  In connection with this claim, she 
provided VA medical records dated from November 1994 to April 
1995.  She initially presented in November 1994 seeking 
treatment for panic-like attacks and insomnia.  It was noted 
that she was unemployed.  The report of initial evaluation in 
December 1994 related that the veteran worked as a substitute 
teacher.  She described fear, panic, insomnia, anxiety, 
agoraphobia, and claustrophobia, as well as a history of 
depression and multiple medical problems.  The impression was 
panic disorder with phobic avoidance and history of manic 
depressive disorder in remission.  The veteran agreed to try 
Xanax.  Notes dated in January 1995 reflected improvement in 
anxiety and irritable mood with medication, but continued 
insomnia.  During February and April 1995 visits, she 
continued to report improved symptoms.  She was preoccupied 
with her medical problems.   

In addition, the veteran submitted medical records from 
Sheppard Air Force Base dated through February 1995.  These 
records were largely negative for relevant treatment.  Notes 
dated in January and February 1995 stated that the veteran 
was treated for anxiety symptoms with Xanax, which helped.  

The veteran underwent a VA psychiatric examination in October 
1996.  She had been seeing a VA doctor for about two years.  
She continued to take Xanax, which helped her symptoms.  She 
took amytriptilene, but not for depression.  The veteran 
worked intermittently at various jobs, participated in 
community affairs, and had hobbies such as crafting, reading, 
writing, and gardening.  Appetite, sleep, and sex drive were 
good.  She dealt with stress by listening to music or 
directing her attention on something else.  The veteran 
stated that she was depressed but getting better, without 
attempt or thought of suicide.  Her previous episodes of 
hyperventilation and panic attacks that prompted her to seek 
care from VA had resolved.  She denied auditory or visual 
hallucinations.  The examiner observed that the veteran was 
oriented, cooperative, neatly dressed, pleasant, and goal-
oriented.  She was able to organize and express her thoughts 
reasonably well.  Speech was normal, and there was no 
evidence of psychosis, delusions, hallucination, or 
organicity.  Although affect reflected moderate anxiety, mood 
was normal.  Memory was intact, and judgment and insight were 
good.  The impression was mild chronic anxiety with 
somatization.  

The RO secured additional VA medical records dated from 
November 1995 to July 1997.  Notes from November 1995 
indicated that the veteran remained clinically stable on 
Xanax.  In March 1996, she expressed worries related to her 
physical condition.  There were no other symptoms.  The 
veteran remained stable as of October 1996.  She reported 
enjoying her vacation.  She was stressed lately by her 
volunteer work.  There were no psychiatric symptoms.  Notes 
dated in March 1997 reflected occasional tension and anxiety.  
She had hypochondrical preoccupations and generalized anxiety 
disorder and somatic symptoms of mild severity.  There were 
no other psychiatric symptoms.  In July 1997, the veteran 
reported increased anxiety, depression, and panic associated 
with her husband's and her own medical problems.  She was 
started on a trial of Prozac.  

In a statement attached to her July 1997 substantive appeal, 
the veteran indicated that she was entitled to an increased 
disability rating because had been diagnosed with disorders 
including psychogenic disorder, pain disorder, fibromyalgia, 
phobic disorder, claustrophobia, agoraphobia, 
hypochondriasis, depression, and sleep disorder.  She related 
that she had not been employed since 1992.  Although she was 
on the substitute teacher list, she was never called.  
Although she denied being involved in community affairs, she 
did volunteer in some activities.  The veteran wanted a 
separate 100 percent disability rating for a gastrointestinal 
syndrome and a 30 percent disability rating for anxiety 
neurosis.  She received regular VA psychiatric treatment, 
about every four months due to her distance from the VA 
facility.    

The veteran testified at a personal hearing in May 1998.  She 
related that she was diagnosed as having major depression in 
July 1997.  Symptoms included intrusive and racing thoughts, 
agoraphobia, and claustrophobia.  She had been unable to 
drive.  She received psychiatric treatment, including 
therapy, at VA.  Prozac had helped her depression.  She was 
still unable to drive much.  

In June 1998, the veteran was afforded another VA psychiatric 
examination.  The examiner reviewed the claims folder for the 
examination.  The veteran's medications included Prozac.  It 
was noted that she had worked intermittently but generally 
had been a housewife, living with her husband from her only 
marriage.  The examiner observed that she did not show 
particular anxieties or depression during the examination.  
She was attentive, courteous, and cooperative.  She was able 
to express herself with complete sentences and had good 
vocabulary.  She often smiled and joked about her condition.  
The veteran complained of some anxiety, claustrophobia, and 
agoraphobia.  The impression was generalized anxiety disorder 
with some agoraphobia, claustrophobia, and somatic 
manifestations.  The examiner opined that the condition was 
mild.  He added that the veteran was a functioning housewife, 
with only sporadic employment by her history, so her Global 
Assessment of Functioning (GAF) score of 85 primarily 
addressed her social contact rather than her working ability.  

The RO obtained additional VA medical records through August 
1998.  In August 1997, the veteran reported much decreased 
anxiety and no panic attacks or racing thoughts.  She denied 
depression, obsessive or intrusive thoughts, or suicidal or 
homicidal ideation.  She was still afraid of driving.  
October 1997 notes reflect continued absence of psychiatric 
symptoms.  In February 1998, the veteran still reported good 
mood, but was somatically preoccupied and attributing 
physical problems to Prozac.  She remained somatically 
preoccupied in March 1998 and August 1998, but continued to 
deny any psychiatric symptoms. 

Records from the U.S. Army Aeromedical Center, Lyster Army 
Community Hospital, and the University of Texas Health Center 
at Tyler were negative for complaint or treatment of any 
psychiatric disorder.  Additional VA medical records dated 
through April 2003 showed no treatment for any psychiatric 
disorder.  

In January 2004, the veteran presented for a VA psychiatric 
examination.  The examiner reviewed the claims folder for the 
examination.  The veteran was a housewife and raised her 
children from 1955 to 1971.  For the next two years, she 
worked intermittently as a sales clerk.  She was unemployed 
from 1973 to 1981.  From 1981 to 1998, she worked as a real 
estate sales person, an activities director at a campground, 
a clerk at a boat rental store, and as a gatekeeper for the 
U.S. Army Corps of Engineers.  She had been retired and 
unemployed since 1998.  The veteran reported frequently 
feeling nervous, occasional trouble sleeping, and depressed 
mood with irritability and poor concentration.  However, her 
current medication helped decrease the intensity and 
frequency of her anxiety symptoms.  The examiner noted that 
the veteran was alert and cooperative.  Speech was coherent 
and relevant.  Mood was nervous and depressed, and affect was 
occasionally appropriate.  She denied hallucinations or 
suicidal or homicidal ideation.  Orientation and memory were 
preserved.  Insight and judgment were intact.  The diagnosis 
was general anxiety disorder.  The examiner assigned a GAF 
score of 60, adding that she had moderate symptoms and was 
still trying to cope.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The disability now characterized as anxiety neurosis with 
somatization tendency and associated functional 
gastrointestinal syndrome and mild costochondritis is 
currently evaluated as 10 percent disabling under Diagnostic 
Code (Code) 9400, generalized anxiety disorder.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Therefore, in this case, prior to 
November 7, 1996, the Board may apply only the previous 
version of the rating criteria.  As of November 7, 1996, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.  

The Board notes that the RO applied both versions of the 
regulations in its January 1997 rating decision and 
thereafter.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  Bernard, 4 Vet. 
App. at 392-94.    

Under the previous version of the rating schedule, a 10 
percent rating is awarded when disability is manifested by 
criteria less than for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when psychoneurotic symptoms result in 
reduced levels of initiative, flexibility, efficiency, and 
reliability as to produce definite industrial impairment.  
"Definite," as used here, should be construed to mean 
distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.  VAOPGCPREC 9-93.  
38 C.F.R. § 4.132, Code 9400 (in effect prior to November 7, 
1996).

Under the amended regulations, a 10 percent rating is 
assigned when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; when symptoms are controlled by 
continuous medication.  A 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Code 9400 (2003).

In this case, the Board finds that the veteran's overall 
disability picture does not more closely approximate the 
criteria for a 30 percent disability rating under either 
version of the rating criteria.  38 C.F.R. § 4.7.  
Specifically, before November 7, although the veteran 
complained of a variety of symptoms in November 1994, those 
symptoms were essentially resolved on medication throughout 
the remainder of the relevant time period.  The veteran was 
psychiatrically stable, despite continued preoccupation with 
her medical conditions.  In addition, though reports from the 
veteran, as recorded in treatment and examination reports, 
vary as to whether and when she was employed, she does not 
describe any social isolation or impairment.  There is no 
evidence or allegation of impaired marital or other familial 
relationship.  Thus, the Board cannot conclude that the 
evidence reflects more than mild disability for VA purposes.  

Similarly, as of November 7, 1996, the evidence shows that 
the veteran retained her medical preoccupation, but remained 
largely free of psychiatric symptoms.  Increased anxiety 
associated with her husband's and her own medical problems 
resolved on medication.  She routinely denied symptoms of 
anxiety, depression, or panic attacks during her regular VA 
treatment visits, though she described depression and anxiety 
during the January 2004 VA psychiatric examination.  
Objective evidence for this time period is negative for 
impaired memory or chronic sleep disorder.  By her report 
during the January 2004 VA psychiatric examination, the 
veteran was retired as of 1998; there is no evidence showing 
occupational impairment due to the service-connected 
psychiatric disability.  Again, there is no evidence of 
marital or familial problems or social isolation to 
demonstrate any significant social impairment.  Therefore, 
the Board finds that the preponderance of the evidence is 
against a disability rating greater than 10 percent for 
anxiety neurosis with somatization tendency and associated 
functional gastrointestinal syndrome.  38 C.F.R. § 4.3.      


ORDER

As new and material evidence has been received, the claims 
for service connection for hemorrhoids and low back disorder, 
previously characterized as developmental anomaly of the 
lumbar spine, are reopened.  To that extent, the appeal is 
granted.  

Service connection for hypertension is denied. 

Service connection for large knots on the chest wall is 
denied. 

Service connection for edema of the feet, ankles, hands, 
abdomen, and face is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for abnormal laboratory findings, to 
include erratic electrolytes, high cholesterol, high 
triglycerides, high potassium, protein spills and high 
albumin, is denied. 

Service connection for fibromyalgia is denied.  

Service connection for lupus is denied. 

Service connection for multiple sclerosis is denied.  

Service connection for a liver disability, to include 
cirrhosis, is denied.  

Service connection for a respiratory (lung) disability, to 
include discoid atelectasis, calcified granuloma, and 
elevated and paralyzed left diaphragm, is denied,    

Service connection for osteoarthritis of the major and minor 
joints is denied.  

Service connection for an eye disability, to include 
cataracts and infection of the eyes, is denied. 

Service connection for tremors of the upper extremities is 
denied.  

Service connection for right lower extremity neurological 
disorder, to include foot dragging, is denied. 

Service connection for carpal tunnel syndrome is denied.  

Service connection for Meniere's syndrome is denied.  

Service connection for headaches with dizziness, nausea, and 
lightheadedness is denied.  

Service connection for hemorrhoids is denied. 

Service connection for tremors of the feet, to include rapid 
movements, is denied. 

Service connection for chronic Candida is denied.  

Service connection for low back pain with pain radiating into 
the hips, previously characterized as developmental anomaly 
of the lumbar spine, is denied. 

Service connection for an acquired hamstring disorder is 
denied.  

Service connection for an acquired bilateral hip disorder is 
denied.  

Service connection for a bilateral knee disorder is denied. 

Service connection for a bilateral elbow disorder is denied.  

A disability rating greater than 10 percent for anxiety 
neurosis with somatization tendency and associated functional 
gastrointestinal syndrome is denied.    


REMAND

The veteran seeks service connection for cardiovascular 
disability, to include an acquired cardiovascular process of 
the heart, enlarged heart, congestive heart condition, heart 
wall damage, and arteriosclerotic heart disease.  A note of 
VA outpatient medical treatment dated in November 2002 
reflects the veteran's report that she underwent cardiac 
catheterization in May 2002.  The results of this procedure 
are particularly relevant to the adjudication of the 
veteran's claim.  However, the claims folder contains no 
record of the procedure.  The veteran's history does not 
indicate whether the procedure was performed at a VA or 
private facility.  In a disability compensation claim, VA's 
duty to assist includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2).  Similarly, VA 
is required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  The Board finds that a remand is 
required so that the RO may ascertain the source of the May 
2002 cardiac catheterization, VA or private, and then 
undertake the appropriate steps to obtain the associated 
medical records.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should contact the veteran and 
ask her to identify the facility where 
she underwent cardiac catheterization in 
May 2002 (as reported during VA 
outpatient treatment in November 2002).  
The RO should take the necessary steps to 
obtain records of that procedure as 
provided by VA law and regulation.   

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of service 
connection for cardiovascular disability, 
to include an acquired cardiovascular 
process of the heart, enlarged heart, 
congestive heart condition, heart wall 
damage, and arteriosclerotic heart 
disease.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



